      Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 1 of 14 PageID #:759




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

     IRENE SIMMONS,                                   )
                                                      )
                 Plaintiff,                           )
                                                      ) Case No. 20-cv-00478
                 v.                                   )
                                                      )
     CITY OF CHICAGO; CHICAGO POLICE                  )
     OFFICERS DAVID SALGADO, XAVIER                   )
     ELIZONDO, ROBERTO RAMIREZ,                       ) Judge John F. Kness
     RICHARD MOSTOWSKI, LISA TORRES,                  )
     ARNOLDO LUEVANO, MARCOS                          )
     PEREZ, and UNKNOWN OFFICERS,                     )
                                                      )
                 Defendants.                          )

          PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS 1

          Plaintiff Irene Simmons alleges that her rights were violated by a group of

extraordinarily corrupt current and former Chicago Police Officers, two of whom were recently

convicted in federal court for similar misconduct. In this case, Ms. Simmons alleges that

Defendants fraudulently obtained a search warrant for her home, ransacked her home while

carrying out the bogus warrant, and framed her for a narcotics crime she did not commit.

Plaintiff alleges that that the Defendant Officers undertook this scheme as a concerted action

designed to harm Plaintiff and did so in keeping with the policies and practice of the City of

Chicago.

          Ms. Simmons filed this lawsuit pursuant to 42 U.S.C. § 1983 (“Section 1983”) to seek

redress for the violation of her constitutional rights. Plaintiff’s allegations that Defendants

fabricated evidence, withheld Brady evidence, detained Plaintiff in the absence of probable




1
    The Defendant Officers joined the City’s Motion to Dismiss. Dkt. Nos. 60-63.


                                                  1
      Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 2 of 14 PageID #:760




cause, failed to intervene to interrupt each other’s misconduct, and conspired to frame Plaintiff

for a crime she did not commit, unquestionably meet Rule 8’s pleading standards and show that

Defendants violated Plaintiff’s constitutional rights. Accordingly, the Court should deny

Defendants’ motion to dismiss Plaintiff’s federal civil rights claims. 2

                                        Statement of Facts

          On October 17, 2017 Plaintiff was at home with her three-year old granddaughter when

the Defendant Officers3 began violently breaking down her door. Dkt. 1 at ¶15. Plaintiff initially

believed the disturbance was a robbery. Id. at ¶16. After Defendants broke down the door, they

detained Plaintiff and the toddler, and they ransacked her apartment. Id. at ¶19.

          Defendants falsely claimed to have found narcotics and drug paraphernalia in the raid. Id.

at ¶20. Defendants also fabricated inculpatory statements which they attributed to Plaintiff. Id. at

¶21. Plaintiff faced criminal charges for a crime she did not commit. Id. at ¶22. The charges were

dropped in June 2018. Id. at ¶23.

          In May 2018, Defendants Xavier Elizondo and David Salgado were federally indicted for

conspiracy to commit theft, embezzlement, obstruction of justice, false statements to law

enforcement, and conspiracy to deprive residents of Chicago of the right to be free from

unreasonable searches pursuant to a warrant knowingly obtained through false and fabricated

information. Id. at ¶25. The indictment alleged that Defendants Elizondo and Salgado

submitted materially false search warrant applications and induced informants to provide

false information to Cook County judges to fraudulently obtain warrants so Defendant



2
    Plaintiff agrees to the dismissal of her substantive state-law claims, which are Counts V-VIII.
3
 “Defendant Officers” refers to Defendants Salgado, Elizondo, Ramirez, Mostowski, Torres,
Luevano, Perez, and other unknown law enforcement officers.

                                                   2
   Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 3 of 14 PageID #:761




Officers could seize and steal items from Chicago residents. Id. at ¶26. On October 22,

2019, Defendants Elizondo and Salgado were convicted on all counts. Id. at ¶27.

       Plaintiff alleges that the Defendants Officers’ misconduct was not an aberration. Rather,

it was undertaken pursuant to the policies and practices of the Chicago Police Department,

including policies and practices of fabricating evidence, withholding evidence, manipulating

witnesses, covering up the misconduct of other officers, failing to discipline the officers who

commit this misconduct and failing to train the officers. Id. at ¶¶28-54.

       As a result of Defendants’ misconduct, Plaintiff suffered mental anguish, anxiety, fear,

humiliation, embarrassment, despair, rage, and damage to her personal property, among other

effects. Id. at ¶55. Plaintiff brings this lawsuit to seek justice and redress the grievous wrongs

Defendants inflicted on her.

                                        Legal Standard

        “The purpose of a motion to dismiss is to test the sufficiency of the complaint, not to

decide the merits.” Triad Assocs., Inc. v. Chicago Hous. Auth., 892 F.2d 583, 586 (7th Cir.

1989). Plaintiff needs to pass only “two easy-to-clear hurdles” to survive Defendants’ motion to

dismiss: (1) “the complaint must describe the claim in sufficient detail to give the defendant fair

notice of what the claim is and the grounds on which it rests;” and (2) “its allegations must

plausibly suggest that the plaintiff has a right to relief, raising that possibility above a

‘speculative level.’” Tamayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008).

“Plausibility” does not mean the Court “should decide whose version to believe, or which

version is more likely than not.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010).

Rather, the complaint must merely “give enough details about the subject-matter of the case to

present a story that holds together. In other words, the court will ask itself could these things



                                                   3
    Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 4 of 14 PageID #:762




have happened, not did they happen.” Id. (emphasis in original). At this stage, “the court must

construe all of the plaintiff’s factual allegations as true, and must draw all reasonable inferences

in plaintiff’s favor.” Virnich v. Vorwald, 664 F.3d 206, 212 (7th Cir. 2011).

        The Federal Rules of Civil Procedure permit notice pleading and only require a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a). Rule 8(a)(2) “reflects a liberal notice pleading regime, which is intended to ‘focus

litigation on the merits of a claim’ rather than on technicalities that might keep plaintiffs out of

court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 514 (2002)). Dismissal for failure to state a claim under Rule 12(b)(6) is

proper only where “the allegations in a complaint, however true, could not raise a claim of

entitlement to relief.” Virnich, 664 F.3d at 212.

                                               Argument

   I.      Plaintiff States A Claim for a Fourteenth Amendment Due Process Violation.
        Plaintiff alleges that she was arrested, detained, and charged based on evidence that was

fabricated by Defendants and that exculpatory or impeaching evidence was withheld from her.

Dkt. 1 at ¶¶4-23. This alleged misconduct plainly violates Plaintiff’s constitutional rights, and

Defendants do not argue otherwise. See, e.g., Hurt v. Wise, 880 F.3d 831, 843 (7th Cir. 2018)

(allegations of fabrication of evidence support a due process violation if the fabricated evidence

is used in support of the prosecution, even pretrial); Manning v. Miller, 355 F.3d 1028, 1032-34

(7th Cir. 2004) (allegations that defendants withheld exculpatory or impeaching evidence state a

due process claim); Alexander v. City of South Bend, 433 F.3d 550, 555 (7th Cir. 2006) (due

process is violated by unduly suggestive identification procedures). Although Defendants do not

contest that Plaintiff’s allegations assert a constitutional violation, they contend that because the

charges against her were dropped before trial, she cannot pursue a Fourteenth Amendment due

                                                    4
    Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 5 of 14 PageID #:763




process claim. In support, they rely on Lewis v. City of Chicago, Dkt. 50 at 4, citing 914 F3d 472,

475 (7th Cir. 2019), but subsequent Supreme Court precedent shows that Lewis is no longer good

law. Specifically, the United States Supreme Court decision in McDonough v. Smith

demonstrates Lewis is no longer sound. McDonough v. Smith, 139 S. Ct. 2149, 2155 (2019).

        In Lewis, the plaintiff alleged that he spent two years in pretrial detention based on police

reports that falsely indicated that he unlawfully possessed a firearm. Lewis, at 474. The charges

against him were ultimately dropped and he sued the City of Chicago and six police officers. Id.

The Seventh Circuit held that Fourth Amendment, rather than the Fourteenth Amendment,

governs claims of allegedly unconstitutional pretrial seizures. Id. at 479 (“the Fourth

Amendment, not the Due Process Clause, is the source of the right in a § 1983 claim for unlawful

pretrial detention, whether before or after the initiation of formal legal process.”). The Seventh

Circuit decided Lewis in January 2019. Later that year, the Supreme Court decided McDonough.

        In McDonough, the Supreme Court considered a case brought by a plaintiff who, like

Plaintiff here, alleged a claim under the Fourteenth Amendment. McDonough, at 2154. The

plaintiff in McDonough, like Plaintiff here, alleged that he was arrested, deprived of his liberty,

and prosecuted based on fabricated evidence. Id. at 2154. And just as Plaintiff in this case was

not convicted, the plaintiff in McDonough was ultimately acquitted of the charges. Id. The

Supreme Court was tasked with determining when the pretrial detention claim accrued. Id. at

2154.

        The Supreme Court in McDonough accepted the Second Circuit’s assumption that the

pretrial deprivation of liberty is governed by the Fourteenth Amendment due process clause. Id.

at 2155. The Court also left open the possibility that other constitutional provisions—like the

Fourth Amendment—might provide additional safeguards against fabricated evidence.



                                                  5
    Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 6 of 14 PageID #:764




McDonough, at 2155 n. 2 (“In accepting the Court of Appeals’ treatment of McDonough’s claim

as one sounding in denial of due process, we express no view as to what other constitutional

provisions (if any) might provide safeguards against the creation or use of fabricated evidence

enforceable through a 42 U.S.C. §1983 action.”) (emphasis added); see also McDonough, at

2156 n. 3 (declining to define how a federal malicious prosecution claim under § 1983 might

differ from a fabricated evidence claim). The Court held that when a plaintiff faces allegedly

unconstitutional detention pretrial but is not convicted, a Fourteenth Amendment claim for

allegedly illegal pretrial detention begins to run after the criminal process ends. McDonough, at

2158. In reaching that conclusion, the Supreme Court necessarily accepted the premise that a

Fourteenth Amendment claim exists in such a circumstance, which means that Lewis’ contrary

holding is no longer good law. Hutto v. Davis, 454 U.S. 370, 374–75, (1982) (lower courts must

respect the hierarchy of the federal court system and adhere to Supreme Court precedent).

         Because the law as to this claim has been fluid, this Court has previously declined to

dismiss a Fourteenth Amendment due process claim where it shares the same factual predicate as

the Fourth Amendment pretrial detention claim. Culp v. Flores, No. 17 C 252, 2020 WL

1874075, at *3 (N.D. Ill. Apr. 15, 2020) (because Seventh Circuit case law did not conclusively

answer whether plaintiff had a viable Fourteenth Amendment claim and because discovery on

the Fourth and Fourteenth Amendment claims would be coextensive, the Court declined to

dismiss the Fourteenth Amendment claim on the pleadings). The Court should likewise decline

to dismiss Plaintiff’s Fourteenth Amendment due process claim.

         Plaintiff should be permitted to proceed on her Fourteenth Amendment claim.

   II.      Plaintiff’s Fourth Amendment Claim is Timely.
         Plaintiff brings a Fourth Amendment claim alleging that judicial proceedings were

initiated against her in the absence of probable cause and that she was deprived of her liberty as a

                                                  6
      Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 7 of 14 PageID #:765




result. Dkt. 1, Count II. In order to prevail on this claim, Plaintiff must show that she was

deprived of her liberty in the absence of probable cause. Lewis, at 477. Defendants argue that this

claim accrued when Plaintiff was released from custody on bond—in October 2017—which

would make her claim untimely.4 Dkt. 50 at 4-6. Defendants are incorrect.

          For decades, plaintiffs have been barred from bringing any civil rights claims that would

challenge extant criminal convictions or ongoing criminal proceedings. Heck v. Humphrey, 512

U.S. 477 (1994). This is a fact-specific inquiry governed by the allegations in the complaint. See

Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir. 2003). No civil claims about criminal

proceedings may be brought until the criminal proceedings have terminated in the plaintiff’s

favor. Heck, 512 U.S. at 477. Otherwise, dissatisfied criminal defendants could circumvent the

habeas process and instead challenge their convictions through §1983 lawsuits. Id. The Supreme

Court has repeatedly reaffirmed this rule, as described more fully below.

          Accordingly, Plaintiff could not bring her Fourth Amendment claim under §1983 until

charges against her were dropped, in June 2018. Her claims were filed well within the two -year

statute of limitations for Section 1983 claims. Plaintiff’s Fourth Amendment claim is timely.

          A. The Heck-bar Applies to Plaintiff’s Fourth Amendment Claim.

          Defendants ignore the analytical framework for the accrual of civil rights claims that the

Supreme Court set forth in Heck. Heck considered a § 1983 claim brought by a prisoner who

alleged his conviction and imprisonment was unconstitutional because of official misconduct

before and during his criminal trial and because of the use of illegally obtained evidence at his

trial. Id. at 478-79. The Supreme Court held that § 1983 suits for damages which challenge the

validity of conviction or confinement are barred until the proceedings are terminated in the


4
    The parties agree that a two-year statute of limitations applies to this claim.

                                                    7
    Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 8 of 14 PageID #:766




plaintiff’s favor. Id. at 486-87. Heck requires district courts to engage in a factual analysis of the

civil rights claim to determine whether it would “necessarily imply the invalidity of the

conviction.” Id. at 488 Thus, the application of Heck is fact-specific and requires the district

court to ascertain the implication of the plaintiff’s factual allegations.

        The principle announced in Heck has also been extended to instances such as this one,

where the plaintiff was not ultimately convicted of the criminal charges brought against him.

McDonough, 139 S. Ct. at 2158. In McDonough, the plaintiff alleged that he was arrested,

deprived of his liberty, and prosecuted based on fabricated evidence. Id. at 2154. He was

ultimately acquitted of the charges. Id. The Supreme Court considered the accrual of a §1983

fabrication of evidence claim. Id. at 2153-54. The Court explained that accrual rules are often

decided by analogy to common law torts and that malicious prosecution is the analogous tort for

fabricated evidence claims. Id. at 2156. The Court noted that the common law tort of malicious

prosecution required a showing of favorable termination of criminal proceedings before the civil

rights plaintiff could sue and held that the plaintiff in McDonough likewise could not sue on his

fabrication of evidence claim before favorable termination of his criminal case. Id. The Court

explained:

        his claims challenge the validity of the criminal proceedings against him in
        essentially the same manner as the plaintiff in Heck challenged the validity of his
        conviction. And the pragmatic considerations discussed in Heck apply generally
        to civil suits within the domain of habeas corpus, not only to those that challenge
        convictions. The principles and reasoning of Heck thus point toward a corollary
        result here: There is not ‘a complete and present cause of action,’ to bring a
        fabricated-evidence challenge to criminal proceedings while those criminal
        proceedings are ongoing. Only once the criminal proceeding has ended in the
        defendant’s favor, or a resulting conviction has been invalidated within the
        meaning of Heck will the statute of limitations begin to run.

Id. at 2158 (internal citations omitted).




                                                   8
    Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 9 of 14 PageID #:767




       Like the plaintiff in McDonough, Plaintiff was arrested and detained based on fabricated

evidence. Dkt. 1 at ¶¶14-23. As long as the criminal proceedings based on the fabricated

evidence continued, she did not have a right bring a Fourth Amendment pretrial deprivation of

liberty claim. See McDonough; see also Savory v. Cannon, 947 F.3d 409, 431 (7th Cir. 2020)

(section 1983 claims accrued when criminal proceedings terminated in plaintiff’s favor, not

when he was released from custody).

       The Seventh Circuit has recently reaffirmed that the Heck-bar applies to Fourth

Amendment pretrial detention claims. Sanders v. St. Joseph Cty., Indiana, No. 19-3066, 2020

WL 1531354 at *2, n. 2 citing McDonough, 139 S. Ct. 2149; Savory, 947 F.3d at 414. In

Sanders, the pro se plaintiff brought a pretrial detention claim and the district court dismissed his

claim on statute of limitations grounds. Sanders, 2020 WL 1531354, at *1. The Seventh Circuit

held that the plaintiff’s claim accrued when the detention ended, but added the important

addition that:

       If, however, a conclusion that Sanders’s confinement was unconstitutional would
       imply the invalidity of an ongoing criminal proceeding or a prior criminal
       conviction, then Heck would continue to bar Sanders’s claim after his release and
       until either those proceedings terminated in his favor or the conviction was vacated.

Sanders, 2020 WL 1531354, at *2, n. 2; see also Culp, 2020 WL 1874075, at *3 (“Because,

given the nature of his Fourth Amendment claim, a finding that Culp’s detention in jail was

unconstitutional would imply the invalidity of the charges brought against him, Heck barred that

claim until those charges were dismissed.”); Hill v. Cook Cty., No. 18-CV-08228, 2020 WL

2836773, at *9–10 (N.D. Ill. May 31, 2020) (unlawful detention claim accrued with favorable

termination of the criminal proceedings); Serrano v. Guevara, No. 17 CV 2869, 2020 WL

3000284, at *18 (N.D. Ill. June 4, 2020) (same). Plaintiff alleges that the arrest, charging, and

prosecution were based on Defendants’ fabrications. Those allegations plainly would have

                                                  9
    Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 10 of 14 PageID #:768




implied the invalidity of an ongoing criminal proceeding had Plaintiff filed such a claim

before the charges were dismissed, and Defendants surely would have argued that Plaintiff

filed her claims too early had she filed while the criminal case was pending. See Hill, at *10.

       B. Defendants’ Position Lacks Merit.

       Defendants ignore McDonough and primarily rely on the Seventh Circuit’s decision in

Manuel v. City of Joliet, Illinois, 903 F.3d 667, 669 (7th Cir. 2018) (hereinafter Manuel II). Dkt.

50 at 4. After McDonough, however, the accrual rule that Defendants derive from Manuel II is

no longer good law. In Manuel, the plaintiff alleged that he was detained pretrial based on

fabricated evidence. Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 914 (2017) (“Manuel I”).

Ultimately the charges against him were dismissed before trial. Id. The following day he was

released from detention. Manuel II, at 669. Defendants argue that under Manuel II the end of

detention triggers accrual of the pretrial detention claim 5. Dkt. 50 at 5. Even accepting that

reading of Manuel II for the sake of argument, Defendants’ proposed accrual rule does not

survive McDonough. As explained in Culp, after McDonough, Savory, and Sanders pretrial

detention claims accrue once criminal proceedings terminate in plaintiff’s favor, and the rule that

Defendants attribute to Manuel II is no longer good law. 2020 WL 1874075, at *2.

       Defendants’ citation to the Seventh Circuit’s unpublished decision in Knox v. Curtis is

also unavailing. Dkt. 50 at 5-6. citing 771 F. Appx. 656, 658 (7th Cir. 2019). In Knox, the

Seventh Circuit reviewed a grant of a motion to dismiss in a case brought by a pro se plaintiff

who had been convicted of the underlying criminal charges. Id. at 657. Relying on Manuel II, the



5
  Plaintiff contends that even under Manuel II, the plaintiff could not sue until two pre-conditions
were met: 1) detention ended and 2) the Heck bar was lifted. Manuel II at 670 (“Heck tells us
that a claim does not accrue before it is possible to sue on it. Once he was out of custody and
could sue, Manuel’s claim accrued”). But Plaintiff accepts Defendants’ contention for the sake of
argument because Defendants’ reading of Manuel II has been overruled by McDonough.
                                                 10
   Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 11 of 14 PageID #:769




Knox court determined the accrual date for the plaintiff’s Fourth Amendment claim was either

the date he was released from detention or the date of his conviction. Id. Knox does not address

the accrual of a claim by a plaintiff who was not convicted. Moreover, even if it did, because

Defendants’ reading of Manuel II is no longer good law after McDonough, as described more

fully above, their reliance on Knox for the proposition that Plaintiff needed to sue earlier than she

did provides no authority for Defendants’ position.

       Plaintiff’s pretrial detention claim is timely.

           C. Pretrial Conditions Are Not Relevant to Accrual after McDonough—And
              Even If They Were—They Would Not Require Dismissal In This Case.
       Defendants also seek to foreclose any argument that Plaintiff’s “seizure” continued until

her pretrial bond conditions were lifted. Dkt. 50 at 6. Relying on their understanding of the

accrual rule announced in Manuel II, Defendants argue that the pretrial bond conditions were not

sufficient to constitute a seizure, and that therefore the seizure ended when Plaintiff left custody

in October 2017, making her claim untimely because she did not sue before October 2019. Id.

citing Allen v. Utreras, No. 17 C 2144, 2018 WL 8261309, at *1-2 (N.D. Ill. Nov. 9, 2018).

Because Defendants’ reading of Manuel II is no longer good law after McDonough, Defendants’

argument about pretrial conditions is irrelevant. Under McDonough, Plaintiff could not bring her

claim until the criminal proceedings terminated in her favor, in June 2018, and an analysis of

pretrial conditions is unnecessary.

       Defendants’ citation to Allen fails for the same reason. In Allen, the Court considered

when the plaintiff’s Fourth Amendment pretrial deprivation of liberty claim accrued. Allen, 2018

WL 8261309 at *1-2. The Court cited Manuel II for the proposition that the claim accrued when

detention ended. The Court went on to discuss whether the detention ended when the plaintiff

was released from custody or when the pretrial bond conditions were lifted. Id. The Court


                                                 11
  Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 12 of 14 PageID #:770




concluded that the pretrial bond conditions in that case were not sufficiently onerous to

constitute a seizure. Id. at 1. After McDonough (which was issued several months after Allen

was decided), Manuel II no longer provides the accrual rule for pretrial detention claims and so

the reasoning of Allen is no longer sound. 139 S.Ct. at 2154-55.

       But even if the Court does wish to consider how pretrial bond conditions impact accrual

of the Fourth Amendment claim, those conditions would not provide a basis for dismissal in this

case. As Defendants concede, the Seventh Circuit has not yet expressly decided whether pretrial

release conditions qualify as a Fourth Amendment seizure. Mitchell v. City of Elgin, 912 F.3d

1012, 1017 (7th Cir. 2019). Accordingly, Plaintiff’s pretrial conditions may constitute a seizure

for Fourth Amendment purposes which would also make her claim timely, even under

Defendants’ understanding of the accrual rule. See, e.g., Cregan v. Piwnicki, 18 C 4186, 2020

WL 1166086, at *2 (N.D. Ill. Mar. 11, 2020) (“Moreover, although Cregan was released on

bond, his pretrial release likely was subject to certain conditions, some of which may have so

restricted his liberty to constitute a seizure for Fourth Amendment purposes.”). Thus, even if the

Court were to hold that Plaintiff’s claim accrued at the end of her pretrial conditions rather than

when the charges were dropped, discovery as to the particular conditions imposed on her would

be necessary to decide the issue, and so dismissal on the statute of limitations affirmative

defense would not be appropriate at this stage. See id.; see also Chicago Bldg. Design, P.C. v.

Mongolian House, Inc., 770 F.3d 610, 613 (7th Cir. 2014) (statute of limitation is an affirmative

defense and should not typically be decided at the motion to dismiss stage unless the complaint

itself sets forth all the information necessary to satisfy the affirmative defense)

       Plaintiff’s Fourth Amendment claim is timely and should proceed.




                                                 12
      Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 13 of 14 PageID #:771




      III.      Plaintiff Has Adequately Pled Her Conspiracy Claim.
             Defendants argue that Plaintiff has not adequately pled her conspiracy claim and that it is

impermissibly “vague.” Dkt. 50 at 7-8. To the contrary, Plaintiff has adequately pled her

conspiracy claim. Plaintiff alleges that Defendant Officers used a bogus warrant to invade her

home, ransack her apartment, and falsely arrest her for a narcotics crime she did not commit.

Dkt. 1 at ¶17, ¶¶ 18-22. Plaintiff further alleges that Defendant Officers Salgado and Elizondo

were part of an ongoing scheme to fraudulently obtain materially false search warrants, including

inducing informants to provide false information and manipulating Cook County judges. Id. at ¶¶

24-27. Plaintiff has pled that Defendant Officers came to an agreement to violate her

constitutional rights and committed overt acts in furtherance of that agreement. Dkt. 1 at ¶¶81-

88.

             Plaintiff’s complaint provides “a plausible account of a conspiracy,” making dismissal

improper. Geinosky v. City of Chicago, 675 F.3d 743, 749 (7th Cir. 2012). Given the steps

Defendants took to obtain bogus warrants—including manipulating purported informants as well

as Cook County judges—“[i]t is a challenge to imagine a scenario in which” the Defendants’

illegal actions “would not have been the product of a conspiracy.” Id; see also, Rivera v. Lake

Cty., 974 F. Supp. 2d 1179, 1191 (N.D. Ill. 2013) (“allegations of a pattern of misconduct by a

group of individuals can give rise to an inference that the misconduct was the result of a

conspiratorial agreement”). In order to prove a conspiracy, a plaintiff must show only that

defendants understood “the general objectives of the scheme, accept them, and agree, either

explicitly or implicitly, to do [their] part to further them.” Jones v. City of Chicago, 856 F.2d

985, 992 (7th Cir. 1988). Plaintiff’s complaint adequately alleges that Defendants engaged in

such behavior.



                                                     13
   Case: 1:20-cv-00478 Document #: 69 Filed: 07/10/20 Page 14 of 14 PageID #:772




   IV.      Plaintiff’s Failure to Intervene, Conspiracy, Monell, and Indemnification Claims
            Must Proceed.

         Defendants argue that Plaintiff’s failure to intervene, conspiracy, Monell, and

indemnification claims must be dismissed because Plaintiff has not adequately pled an

underlying constitutional violation. Dkt. 50 at 7, 9-10. For all the reasons set forth above,

Plaintiff has stated claims under the Fourteenth and Fourth Amendment. Accordingly, her failure

to intervene, conspiracy, Monell, and indemnification claims must also proceed.

                                            Conclusion

         For the foregoing reasons, Plaintiff’s Fourteenth Amendment claim, Fourth Amendment

claim, failure to intervene claim, conspiracy claim, Monell claim, and indemnification claim

should proceed.

                                                              Respectfully submitted,

                                                              /s/ Theresa Kleinhaus
                                                              One of Plaintiff’s Attorneys
Jon Loevy
Arthur Loevy
Scott Rauscher
Joshua Tepfer
Theresa Kleinhaus
Loevy & Loevy
311 North Aberdeen Street, Third Floor
Chicago, Illinois 60607
Phone: (312) 243-5900

                                  CERTIFICATE OF SERVICE

        I, Theresa Kleinhaus, an attorney, certify that on July 10, 2020, the foregoing was served
via the Court’s electronic filing system upon all counsel of record.

                                                                      /s/ Theresa Kleinhaus




                                                 14
